DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
Response to Amendment
Claims 1-17 remain(s) pending in the application.  Applicant's response is with respect to the rejections previously set forth in the Final Office Action mailed 10/14/2020, hereinafter FOA.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments with respect to claims 1 and 17 regarding the modified device of Chi; Wei-Ming US 20100259047 A1, hereinafter Chi, in view of Bryant; Frank Allan US 3880105 A , hereinafter Bryant, failing to disclose “a flexible 
 [0005] which states “the spar which has a submerged end connected to the sea bed or to a heave plate which renders the spar relatively stationary”, therefore establishing that spar/support structure is buoyant and NOT connected to the sea bed; 
[0005] which states “a water and air tight chamber needs to be formed within the spar”, thereby establishing a lighter than water buoyant chamber; 
[0032] which states “In FIG. 1A part of the spar is folded over to facilitate the towing and deployment of the WEC in deeper water. FIG. 1B shows the WEC 8 as it would be deployed in a body of water”, thereby establishing that the device is deployed in deep water
[0048] which states “Alternatively, the generator/motor can be operated as a motor (the motor mode) and the motor can then be used to drive the float up (above the waves) to a maintenance position”, therefore establishing that the spar/support structure provides the buoyancy for the overall structure and  NOT the second float (10) as if the only buoyancy provided was via the second float then the second float could not be driven ‘above the waves’ for maintenance); 
a support structure (20, 70), (70) being described as a “heave plate”.  FOA [0011] disclosed that the device requires an anchor/mass.  Therefore, Chi provided a buoy type device that fundamentally requires an anchor/mass, and was modified by a Bryant which disclosed another floating device (ship) with an anchor/mass, with motivation to modify the anchoring of Chi.
However, in light of compact prosecution, the examiner has amended the rejection into a 102/103 rejection to further clarify the rejection.
The applicant further argued that spar (20) of Chi is not a first float.  However, as disclosed above, spar (20) has an air tight chamber within the spar that provides buoyance and functions as the first float.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1, 2, 4, 5, 12 and 15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Chi or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bull; Diana et al. US 20070266704 A1, hereinafter Bull.
Chi and Bull are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 1, Chi discloses (Fig. 5-7) an ocean wave power plant comprising: 
a support structure (20) secured to and positioned above the anchor, the support structure having an upper end (the depicted upper end of 20) that extends above a surface of the body of water (depicted as extending above float (10) and therefore above the surface of the water); 
a first float coupled to the support structure and positioned above the anchor and below the surface of the body of water, the first float adapted to positioned beneath a surface of the body of water and provide buoyancy to the support structure, wherein the support structure can move with respect to the anchor (see [0005a-d] above); 
an electric power generating subsystem (27) having a position that is fixed with respect to the first float (Fig. 6 depicts a generator located at the upper end supported by a structure/platform (20/27a)); 
a second float (10) adapted float on the surface of the body of water above the 
a transmission member (310, 311) attached at one end to the second floating body and at a second end to the power generating subsystem [0043]; 
wherein movement of the second floating body on the surface of the body of water causes the transmission member to transmit the movement of the second floating body to the power generating subsystem to generate electricity [0043]. 

Chi further discloses ([0032], Fig. 1A, 1B) a first and second configuration of the device enables the device to be more easily towed to its location in deeper water wherein it is extended at deployment.  Inherently, the floating device requires the support structure to be anchored via flexible tether.  The device is disclosed (see above) as a buoyant device deployed in deep water and generating electricity.  Without some form of flexible tether tying the support structure to an anchor, the support structure would float away to be lost and/or lose its electrical connection.  Therefore, the device of Chi fundamentally requires a flexible tether and anchor.  

Alternatively, if the applicant finds this rationale be inadequate, Bull discloses (Fig. 1) a flexible tether and anchor as follows:
a support structure (200), an anchor, the support structure is secured to the anchor with a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor ([0012-0014] and Fig. 1 depicts at least one flexible tether 
Bull further teaches the anchor and flexible tether enables the support structure to be oriented in a desired direction [0012].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Chi, by providing the anchor/tether, as taught by Bull, for the purpose of orienting the power plant in a desired direction.
Regarding claim 2, Chi discloses (Fig. 2, 3) the transmission member (310, 311) is a flexible transmission member (rope [0033]), the power generating subsystem (27/34) comprises a bidirectional to unidirectional conversion mechanism (32, [0037]) driving a shaft (301) of an electric generator (34), wherein the shaft comprises a first pulley (30, 71) and a second pulley (73, Fig. 7(a)), the first pulley comprises a first freewheel device (clutch, [0037]) connected to the shaft, the second pulley comprises a second freewheel device (clutch, [0037]) connected to the shaft.
Regarding claim 4, Chi discloses (Fig. 5-7) the flexible transmission member is comprised of at least one of the following materials: rope, wire, chain [0033]. 
Regarding claim 5, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the first floating body includes an opening to allow for the passage of the support structure.
Bull discloses (Fig. 1-5, 15) the support structure (200), the first float (301), the second float (100), wherein the first floating body includes an opening to allow for the passage of the support structure ([0067] discloses the first float is located at the end of the spar (as depicted) or may be located “along” the spar, thereby by necessity providing an opening to allow the passage of the support structure).
Because both Chi and Bull teach buoy type ocean wave power plants, it would have been obvious to one skilled in the art to substitute first floating body including an opening as taught by Bull for the generic/undisclosed first floating body of Chi to achieve the predictable result of providing a first
Regarding claim 12, Chi discloses (Fig. 2) the second float (10) includes an internal chamber that is filled with air to allow the second float to float on the surface of the body of water (depicted as filled with air/empty, [0032]).
Regarding claim 15, Chi discloses (Fig. 5-7) the second float (10) slides along the support structure [0035].

Claims 3, 6, 7, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, alternatively in view of Bull, in further view of Dragic; Mile US 20100043425 A1, hereinafter Dragic.  
Dragic is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 3, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the transmission member comprises a rack and a pinion gear, the power generating subsystem comprises a bidirectional to unidirectional conversion mechanism driving a drive shaft of an electric generator. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and 
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute the rack and pinion system for the flexible pulley system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Regarding claim 6, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the transmission member is a rack, and it is coupled to the second floating device by a ball joint. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator 
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute flexible pulley system for the rack/ball joint and pinion system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Regarding claim 7, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the floating body has an elongated shape. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears 
wherein the floating body has an elongated shape which allows the floating body to self-align parallel to the waves [0099].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chi, by providing a float with an elongated shape, as taught by Dragic, for the purpose of aligning the orientation of the floating body with the direction of the waves.

Regarding claim 9, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 2 except fails to explicitly state that the power generating subsystem includes a flywheel that assist in maintaining inertia on the shaft of the motor. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator 
wherein the power generating subsystem includes a flywheel (19) that assist in maintaining inertia on the shaft of the motor [0082].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chi, by providing a flywheel, as taught by Dragic, for the purpose of assisting in maintaining inertia on the shaft of the motor.

Regarding claim 13, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 12 except fails to explicitly state that the second float includes a second internal chamber filled with water. 
Dragic discloses (Fig. 13, 18, 19) an ocean wave power plant comprising a float (IIe) comprising a first internal cavity (68b) and at least a second internal cavity (68a) that can be filled with water [0103, 0104] through respective openings (the entire bottom is open) located on a bottom side (68a) of the float, when the float is deployed in water, 
Dragic further discloses providing a float with two cavities, air channels and one way vents provides a float with increased mass, stability, and generator (20) turning power [0104].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chi, by providing a float with two cavities, air channels and one way vents, as taught by Dragic, for the purpose of increasing the mass, stability, and generator turning power of a float.
Regarding claim 14, Dragic further discloses (Fig. 13, 18, 19) the second float includes one-way valves (69) to allow air to be purged from the second internal chamber [0103-0104]. 

Regarding claim 16, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 15 except fails to explicitly state that the second float includes a pivot mechanism to allow the second float to pivot with respect to the support structure.
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is 
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute flexible pulley system for the rack/ball joint and pinion system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Regarding claim 17, Chi discloses (Fig. 5-7) an ocean wave power plant comprising: 
a support structure (20) secured to and positioned above the anchor and adapted to move with respect to the anchor ([0032] discloses the buoy style device is deployed in deep water which requires an anchor/mass and respective movement between the anchor and the buoy style device), the support structure having an upper end (the depicted upper end of 20) that extends above a surface of the body of water (depicted 
a first float coupled to the support structure and positioned above the anchor and below the surface of the body of water, the first float adapted to positioned beneath a surface of the body of water and provide buoyancy to the support structure, wherein the support structure can move with respect to the anchor (see [0005a-d] above); 
an electric power generating subsystem (27) having a position that is fixed with respect to the first float (Fig. 6 depicts a generator located at the upper end supported by a structure/platform (20/27a)); 
a second float (10) adapted float on the surface of the body of water above the first float (depicted above the first float), the second float adapted to move vertically relative to the first float (depicted as moving vertically with respect to the first float), 
a transmission member (310, 311) attached at one end to the second floating body and at a second end to the power generating subsystem [0043]; 
wherein movement of the second floating body on the surface of the body of water causes the transmission member to transmit the movement of the second floating body to the power generating subsystem to generate electricity [0043].

Chi further discloses ([0032], Fig. 1A, 1B) a first and second configuration of the device enables the device to be more easily towed to its location in deeper water wherein it is extended at deployment.  Inherently, the floating device requires the support structure to be anchored via flexible tether.  The device is disclosed (see above) as a buoyant device deployed in deep water and generating electricity.  Without some form of flexible tether tying the support structure to an anchor, the support structure 

Alternatively, if the applicant finds this rationale be inadequate, Bull discloses (Fig. 1) a flexible tether and anchor as follows:
a support structure (200), an anchor, the support structure is secured to the anchor with a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor ([0012-0014] and Fig. 1 depicts at least one flexible tether anchored to the see floor).
Bull further teaches the anchor and flexible tether enables the support structure to be oriented in a desired direction [0012].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Chi, by providing the anchor/tether, as taught by Bull, for the purpose of orienting the power plant in a desired direction.

Chi or alternatively the modified device of Chi/Bull fails to explicitly state that the second float is adapted to pivot with respect to the support structure. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) 
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute flexible pulley system for the rack/ball joint and pinion system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chi, alternatively in view of Bull, in further view of Holmes; William C. US 5690047 A, hereinafter Holmes.  
Holmes is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 8, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the floating body is 
Holmes discloses (Fig. 1) an anchor (d10), a support structure (21/23), a floating body (12), wherein the first floating body is spherical (depicted as spherical).
Because both Chi and Holmes teach floating bodies, it would have been obvious to one skilled in the art to substitute floating body shape (spherical) as taught by Holmes for the circular shape of Chi to achieve the predictable result of providing a floating body. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, alternatively in view of Bull, in further view of Bryant; Frank Allan US 3880105 A, hereinafter Bryant.  
Bryant is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (raising and lowering an anchor).  MPEP2141.01(a) I.
Regarding claim 10, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the power plant further comprises a method of deployment.
Bryant discloses (Fig. 1, 4) a support structure (V), an anchor (A), the support structure is secured to the anchor with a flexible tether (M) to allow the support structure to continuously move and tilt with respect to the anchor (Col 3 Ln 29-59); and
a method of deployment, wherein the method comprises: 
filling compressed air in a storage cavity (13) of the anchor (A) to allow the anchor to float (Col 5 Ln 14-18 discloses filling cavity with air to float anchor);
towing the ocean wave power plant together with the anchor to a desired location in the body of water (Fig. 1 depicts the ship with the anchor, the ship is mobile with the anchor and therefore tows the anchor to a desired location); 
sinking the anchor by releasing the compressed air from the storage cavity of the anchor (Col 5 Ln 14-18 discloses filling cavity with liquid and releasing the air to sink anchor).
Bryant further teaches the anchor and flexible tether enables the support structure to be moved to various locations simply and inexpensively (Col 2 Ln 24-43).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Chi, by providing the anchor/tether, as taught by Bryant, for the purpose of securely holding the device/float at a particular location simply and inexpensively.
Regarding claim 11, Bryant further discloses (Fig. 1, 4) the method further comprises refilling compressed air into the storage cavity so that the anchor can float (Col 5 Ln 25-27 discloses refilling cavity with air to float anchor).

Relevant Art
Rhinefrank; Kenneth Edward et al. US 20100213710 A1 discloses a buoy style ocean wave power plant moored via flexible tethers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745